Citation Nr: 1114194	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  96-04 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel







INTRODUCTION

The Veteran served on active duty from January 1957 to July 1959.

The current appeal arose from a March 1987 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The RO determined that new and material evidence had not been submitted to reopen a claim of service connection for a psychiatric disorder.

In April 1987, the Veteran submitted a statement to the RO that was addressed to the Board of Veterans' Appeals (Board) in which he said that "the decision in my case is not in accord with the law."  The Board accepted that statement as a timely filed notice of disagreement.  See 38 C.F.R. § 19.118 (1986).  The RO did not issue a statement of the case with regard to the March 1987 determination.  Therefore, the February 1987 claim to reopen remained pending, and the March 1987 determination - rather than the September 1994 determination in which the RO again held that new and material evidence had not been received to reopen a claim of service connection for a psychiatric disorder and for which the Veteran filed another notice of disagreement - is the one on appeal.

In October 1999, the Board remanded the case to the RO for further development and adjudicative action.  In May 2003, the RO reopened the claim of service connection for a psychiatric disorder and denied the claim on the merits.  In an October 2003 decision, the Board found that new and material evidence had been presented and remanded the issue of service connection for a psychiatric disability for additional development.  This development was undertaken, and in February 2006, the Board denied the claim.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), and in an March 2008 Order, the Court granted a Joint Motion for Remand, vacating the Board's February 2006 decision and remanding the matters for further development, including to obtain additional medical records, and readjudication.  

In July 2009, the Board remanded the case for further development and adjudicative action.  Appropriate attempts were made to obtain all available VA treatment reports as well as any private medical records.  In order to obtain the private records, both the Veteran and his attorney were informed that release forms were required.  Although the case had been remanded in order for the VA to obtain specific private records, the Veteran's attorney indicated in response in July 2010 that there was no further information or evidence to be submitted; the release forms were not submitted or received.  A December 2010 supplemental statement of the case again informed the Veteran and his attorney that private medical records could not be obtained due to the lack of their response in providing release forms.  Given the repeated attempts by VA to obtain the release forms for the private records, the Board is satisfied that there has been substantial compliance with the remand directives and that it may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

The most persuasive evidence does not show that the Veteran's current psychiatric disability is causally related to service.


CONCLUSION OF LAW

A psychiatric disability was not incurred during active service, nor may a psychosis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in December 2002, April 2003, and March and September 2004, and July 2009 and the claim was readjudicated in a December 2010 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

VA has also obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board. 

Available service and post-service medical treatment records were obtained, and the Veteran was informed when records were not available.  In this regard, VA made numerous attempts to obtain additional service records, including particular hospital records, verification of reserve service, and all records associated with the claimed reserve service.  Unfortunately, the National Personnel Records Center advised in April 2003 that any morning reports or Army reserve medical file or other alternate source documents were not available, and the Veteran was so notified in April 2003 and September 2004 letters and requested to provide any records in his possession.  If service medical records are presumed destroyed, the Board has a heightened obligation to explain its findings and conclusions and consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  VA also sought the Veteran's Social Security records but was informed by Social Security that the records were not available.  The Veteran was notified of this in the September 2005 supplemental statement of the case.  VA additionally sought all reported private treatment records, informing the Veteran when the records were not available or when his request was not adequate as a means of obtaining the records, and requesting that the Veteran submit all relevant private treatment records or provide enough information so VA could obtain them.  See, e.g., November 2004, March 2005, and July 2009 letters.   In July 2010, the Veteran indicated that he has no additional information or evidence to submit.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices and that all known and obtainable records relevant to the issues on appeal have been obtained and associated with the appellant's claims file and that the Veteran has been notified of the identity of all outstanding records.  "[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).
 
Furthermore, VA afforded the appellant an examination and obtained a medical opinion as to the etiology and severity of the psychiatric disorder and the record indicates that the examiner reviewed the available records, elicited a medical history, conducted all appropriate testing, and provided a rationale for the opinion.  The Board acknowledges that the Veteran's representative questioned the adequacy of the examination and the examiner's qualifications.  However, the Board finds the examination and opinion are adequate for adjudicative purposes.  The examination record documents that the examiner was the Chief of a VA Psychiatric clinic, and the VA examiner, as head of a psychiatric unit, appears to be eminently capable of providing an adequate examination and opinion.  Indeed, the report of the examination is very thorough, with reference to records in the claims file, discussion of the evidentiary record, rationale for findings and opinions.  This examiner took a further step of additional telephonic interview following the examination.  In sum, there is sufficient medical evidence for VA to make a decision on the claim.

Finally, the October 2003 and July 2008 remand instructions have been complied with to the extent possible.  Cf. Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].

Accordingly, the Board will proceed to a decision on the merits.



Factual Background

Service treatment records show that on the January 1957 entrance examination the Veteran denied having had any psychiatric symptomatology and the psychiatric evaluation was normal.  In June 1959 he was evaluated on admission to a hospital following a fracture of one of his right metacarpals.  He was considered mentally sound.  In April 1959, the Veteran reported slight pain in his throat.  Chronic habitual hypochondriasis was noted.  He was referred to the ear, nose and throat clinic.  On May 1959 separation examination he denied having had any psychiatric symptomatology and the psychiatric evaluation was normal.

A report of a psychiatric examination performed at a state hospital in December 1960 reflects that the Veteran's mother reported that he had mental confusion in October 1960.  It was noted that there had been no previous mental hospitalization.  The Veteran reported that he had been arrested for assault and battery on the charge of a girl in August 1959.  The tentative diagnosis was schizophrenic reaction, paranoid type.

The Veteran was again hospitalized in November-December 1962 after being arrested for a burglary and was shot by a policeman.  During general hospitalization for surgery for his wounds, he was shackled to his bed, which he found degrading.  The impression was sociopathic personality disturbance, antisocial reaction.

Private mental health records dated in March 1965 show that the Veteran was in that institution for the first time.  The Veteran had initially been arrested after he became violent in a bar.  By history, the Veteran's mother stated that this had been the first time that an incident like this had happened to the Veteran.  The impression was schizophrenic reaction.

The Veteran was hospitalized at a private facility in May 1983 for symptoms of a possible stroke.  Past medical history included hypertension.  The impressions were left cerebral ischemic attack; right hemiparesis; labile hypertension; and poor compliance.

VA treatment records dating from September 1993 forward reflect continued treatment for schizophrenia.  See generally VA treatment records.  

A VA psychiatric examination was scheduled for the Veteran in July 2005.  The claims file was sent for review to the examiner, who was identified as the Chief, General Psychiatry at that VA clinic.  The examiner indicated that the claims file was fully reviewed, and a follow-up telephone interview was accomplished in addition to the personal examination.  The examiner described the findings in the service treatment records as well as the post-service mental health records.

Past medical history was noted to include a court martial in 1957 after the Veteran failed to follow an order and allegedly threatened an officer.  The Veteran stated that this resulted in being sent to a stockade for 6 months.  The Veteran felt that this contributed to his becoming paranoid, as he was being punished for something that he claimed he did not do.  The Veteran then went on to complete his 2 years of active duty.  He also thought that the start of his psychiatric problems was when he broke his hand during service during an argument with a civilian roommate.  The Veteran related that after his discharge from the military in 1959 he went into a Reserve unit, during which he began to have severe psychiatric symptoms, including delusions and hallucinations.  He stated that he was discharged from the Reserve unit due to this.  The examiner observed that there were no records of either his Reserve time or of any psychiatric symptoms.  The Veteran indicated that he began receiving Social Security benefits in about 1986.  The diagnoses were psychosis, not otherwise specified, in remission currently and alcohol abuse, in remission, provisional.

In his discussion, the VA examiner noted that the Veteran did endorse intermittent episodes of psychosis, dating back to the late 1950s.  The described episodes were not entirely typical for schizophrenia, in that they apparently cleared up fairly quickly, often without medication, and there was no clear residual psychotic state, and the Veteran usually retained insight into his situation.  The examiner stated that even granting the presence of transient psychosis, it was not clear that the Veteran met the Criteria A for schizophrenia, as that required at least a substantial part of a month with psychosis, and that was not supported in the record.  The examiner then discussed the other Criteria that were or were not met, as well as involvement of alcohol, which the Veteran denied but which was clearly documented prior to an acute episode.  Following this discussion, the examiner stated that neither the medical records that were available from the veteran's service time, including his own account of the review of symptoms done right at the time of discharge, showed any element of psychosis during his active duty time.  The examiner concluded that there was no evidence of a psychotic disorder until late 1960.

Legal Criteria

The United States will pay compensation to any veteran disabled by disease or injury incurred in or aggravated by active military service, who was discharged or released under conditions other than dishonorable from the period of service in which the disease or injury was incurred, provided the disability is not the result of the person's own willful misconduct.  38 U.S.C.A. § 1131 (West 2002).

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Where there is a chronic disease, shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.

Continuous service for 90 days or more during a period of war, or peacetime service after December 31, 1946, and post- service development of a presumptive disease, such as a psychosis, to a degree of 10 percent without one year from date of termination of such service, establishes a presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Analysis

The Veteran contends that his mental problems began during active duty, including when he was subject to a court martial; he has stated that paranoid thoughts began at that time because he was not guilty of the charge.  The Veteran also contends that he had mental problems during his subsequent period of reserve service, which, as discussed above, has not been confirmed and no records are available.  O' Hare, supra.

The Board will first look to the medical evidence for the onset and etiology of any psychiatric disability that is currently shown.

In this case, the Board notes that the Veteran's service treatment records are negative for complaints or findings pertaining to a psychiatric disorder.  As discussed by the July 2005 VA examiner, despite the exposure to a court martial in the early part of active duty, the Veteran went on to serve his 2-year tour of duty, without psychiatric abnormalities demonstrated.  Moreover, the service discharge examination revealed no reference in any way to a psychiatric disability.  This evidence is against the Veteran's claim that psychiatric disability began during service.

The initial post-service findings of a psychiatric disability - a psychosis - were in December 1960, which is about 17 months after release from active duty.  Significantly, these medical records do not reflect any link to active duty.  Subsequent private medical records in 1962 also do not attribute psychiatric disability to service.  This medical documentation also is not supportive of the Veteran's claim of service connection.

The Veteran's claims file was reviewed by the Chief of General Psychiatry at a VA facility in July 2005.  Following a review of all the documentation in the Veteran's claims file, along with all of the Veteran's various contentions, the examiner concluded that a psychosis was not shown until after service separation.  This opinion is of high probative value since the Veteran was personally examined, all relevant history and contentions were noted by the examiner, and conclusions with full rationale were provided.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) (the probative value of medical opinion evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators).  Moreover, there is no conflicting medical opinion of record.  This medical opinion is against the claim.  

To the extent that the 1962 private medical reports show an impression of sociopathic personality disturbance, the Board observes that that personality disorders are not recognized as a disability for compensation purposes.  See 38 C.F.R. § 3.303(c).  Additionally, since the Veteran's psychosis was not shown until more than one year after service discharge, service connection on a presumptive basis is not in order.  38 C.F.R. § 3.309.  As to the aspect of the claim for service connection on the basis of alcohol abuse, the Board notes that with respect to claims filed after October 31, 1990, service connection may not be granted for substance abuse on the basis of service incurrence or aggravation.  38 U.S.C.A. §§ 105, 1131; 38 C.F.R. § 3.301(a); VAOPGCPREC 2-98.

In addition to the medical evidence, the Board must consider the Veteran's statements and the other lay evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing 38 U.S.C.A. 1154(a) (West 2002)) (VA required to "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits).   Lay statements may serve to support claims by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.   38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When applying the case law discussed above, here, the Veteran is competent to say that he experienced certain symptoms while in service.   For example, on his initial application for VA compensation benefits in September 1971, the Veteran competently stated that he hallucinations, illusions, false beliefs and trouble sleeping in 1957.  Further, he is also competent to report a continuity of symptoms since service.   However, any current assertions by the Veteran are inconsistent with the other evidence of record which specifically showed no pertinent complaints during service.  

Importantly, there are numerous inconsistencies in the Veteran's statements. Initially, the Veteran's service treatment records and discharge examination are silent with respect to psychiatric symptoms or findings.  It is reasonable to assume that if the Veteran had suffered such problems in service that continued to bother him, he would have reported it at the time of his discharge.  His medical history on service discharge in May 1959 (about 2 years after the Veteran currently states symptoms began) explicitly indicated that the Veteran denied any nervous trouble of any sort, depression or excessive worry, loss of memory, or frequent or terrifying nightmares.  Moreover, the Veteran wrote the nature of any of his problems in his own words at the time in addition to checking off any problems in the itemized list provided.  His handwritten notes do not include any psychiatric symptoms or problems.   On the other hand, he did specify various other disabilities which bothered him - both in handwriting and on the checklist.  This is inconsistent with his current claim.  

Further, in his December 1960 private hospitalization, his mother reported observing mental confusion in October 1960.  In addition to this report from a close family member who did not report abnormal observations until well over a year after service separation, there is otherwise no reference at all to military service within the medical treatment reports.  In December 1962, a very detailed private report reflected a lengthy summary of symptoms, history and findings, but again there is no indication that the Veteran reported symptoms from service nor was military service otherwise implicated in the Veteran's psychiatric disability picture.   Again, given that much detail was provided in order to ensure that the Veteran was given the best of treatment at the time, these inconsistencies diminish the Veteran's credibility.

Given these inconsistencies, the Board must find that the that Veteran is not a reliable historian, and, in turn, cannot be deemed credible with respect to the occurrence of psychiatric symptoms in service or a continuity of symptoms since service.   Accordingly, the Board finds that the Veteran is not credible to the extent that he reports psychiatric symptoms during service and a continuity of symptoms.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  As noted above, the medical evidence and opinion does not link the post-service psychiatric disability to service.  

The Board concludes that the clear preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a psychiatric disability.  The Board has reached this decision based on a careful review of the entire evidence of record, with significant weight accorded to the opinion provided by a VA Chief of General Psychiatry.  In denying the Veteran's claim, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Hence, the appeal is denied.


ORDER

Service connection for an acquired psychiatric disorder is denied.  


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


